PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                  FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                              for
                                            Eastern District of Washington                           Jan 21, 2020
                                                                                                        SEAN F. MCAVOY, CLERK



 U.S.A. vs.                      Ortega, Bianca                           Docket No.         0980 4:19CR06061-SAB-3


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Linda J. Leavitt, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Bianca Ortega, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge Mary
K. Dimke sitting in the court at Yakima, Washington, on the 29th day of October 2019, under the following conditions:

Standard Conditions of Release #4 (District of Oregon): The defendant shall appear at all proceedings as required and shall
surrender for service of any sentence imposed as directed. The defendant shall next appear as directed by U.S. District
Court.

Additional Conditions of Release (District of Oregon): The defendant shall submit to testing for prohibited substance if
required by the pretrial services officer or supervising officer.

Additional Conditions of Release (District of Oregon): Participate in drug/alcohol assessment and undergo counseling as
directed by U.S. Pretrial Services.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #3: Bianca Ortega is alleged to be in violation of her pretrial release conditions by failing to submit to random
urine testing as directed in the Western District of Washington (WD/WA) by the supervising officer on November 27,
December 2, and December 3, 2019.

Conditions of pretrial release were reviewed with Ms. Ortega by the Western District of Washington, United States Probation
Officer (USPO) Williams, on October 22, 2019. She acknowledged an understanding of her conditions, which included the
additional conditions of release as ordered by the District of Oregon.

According to the supervising officer, Ms. Ortega failed to show for her random urine testing as required at the Cowlitz
Family Health Center in Kelso, Washington on November 27th, December 2nd, and December 3, 2019.

Per the supervising officer, on December 3, 2019, he conducted a home visit and directed Ms. Ortega to submit to a random
urine sample, due to Ms. Ortega missing the random urine sample the day prior (December 2, 2019) at the Cowlitz Family
Health Center. According to the supervising officer, he waited for 45 minutes and Ms. Ortega attempted three times but was
unable to submit to the random sample. As a result of this, the supervising officer directed Ms. Ortega to go to the Cowlitz
Family Health Center this date and submit to a urine sample by the close of business. Ms. Ortega failed to show as directed.

Violation #4: Bianca Ortega is alleged to be in violation of her pretrial release conditions by failing to attend her chemical
dependency assessment as directed on December 12, 2019.

Conditions of pretrial release were reviewed with Ms. Ortega by the Western District of Washington, United States Probation
Officer (USPO) Williams, on October 22, 2019. She acknowledged an understanding of her conditions, which included the
additional conditions of release as ordered by the District of Oregon.

According to the supervising officer, Ms. Ortega was directed to secure a chemical dependency assessment at the Cowlitz
Family Health Center in Kelso, Washington. The defendant had a substance abuse evaluation scheduled for November 15,
2019, at 1 p.m.; however, the treatment provider rescheduled the appointment for November 25, 2019. The officer reported
   PS-8
   Re: Ortega, Bianca
   January 21, 2020
   Page 2
Ms. Ortega failed to attend the rescheduled assessment on November 25, 2019, and it was rescheduled again for December
12, 2019. Ms. Ortega again failed to show for the rescheduled assessment on December 12, 2019.

Violation #5: Bianca Ortega is alleged to be in violation of her pretrial release conditions by failing to show for her pretrial
conference in the Eastern District of Washington (ED/WA) as scheduled on December 11, 2019.

Conditions of pretrial release were reviewed with Ms. Ortega by the Western District of Washington, United States Probation
Officer (USPO) Williams, on October 22, 2019. She acknowledged an understanding of her conditions, which included the
additional conditions of release as ordered by the District of Oregon.

On December 11, 2019, a pretrial conference was held before the Honorable Stanley A. Bastian in the ED/WA. However,
Ms. Ortega failed to show and a warrant was issued.

On December 12, 2019, this officer was contacted by the supervising officer in the WD/WA, who advised he directed Ms.
Ortega to self-surrender to the Yakima Probation Office this date; however, Ms. Ortega advised she and her sister were
pulled over by the Washington State Patrol in the city of Morton, Washington. Her sister did not have a valid driver's license
and the vehicle was impounded. According to Ms. Ortega, she did not have a way to get to Yakima.

On December 16, 2019, the supervising officer contacted this officer and advised Ms. Ortega was going to turn herself into
the local authorities in Kelso, Washington, on the warrant. The officer advised he checked Ms. Ortega’s location via BI
Total Access at the close of business and per BI mapping, Ms. Ortega was located at home.

On December 20, 2019, Ms. Ortega was arrested in the WD/WA on the warrant issued by the Honorable Stanley A. Bastian;
however, according to the District of Oregon, due to the location of where Ms. Ortega was arrested, the closest Court was
located in Multnomah County, Oregon. This officer contacted the District of Oregon to follow up on the arrest and see if
there were any new charges in Oregon stemming from the arrest. This officer was advised Ms. Ortega had no new or
pending charges in Oregon, and Ms. Ortega was only seen on the ED/WA warrant.


     PRAYING THAT THE COURT WILL INCORPORATE THE ABOVE VIOLATIONS WITH VIOLATIONS
                          PREVIOUSLY REPORTED TO THE COURT
                                                                             I declare under the penalty of perjury
                                                                             that the foregoing is true and correct.
                                                                             Executed on:         01/21/2020
                                                                    by       s/Linda J. Leavitt
                                                                             Linda J. Leavitt
                                                                             U.S. Pretrial Services Officer
  PS-8
  Re: Ortega, Bianca
  January 21, 2020
  Page 3

THE COURT ORDERS

[ ]      No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ X]     The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ X]     Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                       1/21/2020
                                                                      Date
